Title: To Thomas Jefferson from Eugène MacCarthy, 16 December 1787
From: MacCarthy, Eugène
To: Jefferson, Thomas


L’lle d’Oléron, 16 Dec. 1787. Sends a certificate from the Commissioner at L’Orient attesting that he served during the year 1779 under John Paul Jones; family affairs forced him to be absent when the prize money for those serving on the Bonhomme Richard was divided; learns with regret that he was omitted in the division; asks aid in recovering the share due him; would not trouble TJ with this matter if money were the only consideration; considers the prize money as evidence that he supported the cause of liberty with zeal and devotion—a cause very dear to him.
